

Raven Gold Corp.




June 1, 2006


Mr. Francis R. Biscan Jr.
President & Chief Executive Officer
Tara Gold Resources Corp.
Corporación Amermin, S.A. de C.V.


Re: When countersigned by each of the parties, the following will constitute our
Letter of Intent, outlining the general terms with respect to our acquiring an
interest in the Las Minitas group of properties, as outlined and defined in
Exhibit A, (herein after called “Las Minitas Groupings”) near Navojoa, Sonora,
Mexico, between Tara Gold Resources Corporation and Corporación Amermin S.A. de
C.V., a subsidiary of Tara Gold Resources Corp. (hereinafter referred to as
“Tara”), and Raven Gold Corp (hereinafter referred to as “Raven”). The Las
Minitas Groupings are approximately 800 Hectares in size and are identified
those properties set forth on that certain Declaration (the “Declaration”) dated
as of March 27, 2006 between Corporación Amermin S.A. de C.V. as “Prospector”
and Ing. Isidro Hernández Pompa as “Concessionaire” and further detailed in
Schedule B.


Dear Mr. Biscan;


It is intended that Raven shall, subject to the terms and conditions set forth
herein and in the Definitive Joint Venture Agreement (as hereinafter defined)
enter into the following terms regarding the Las Minitas Groupings.


Terms:



 
1.
Upon execution of this Agreement, Raven agrees to purchase a 20% interest in
Tara’s rights, privileges and interests in the Las Minitas Groupings as fully
set forth in accordance with the Declaration, as follows;



a) Raven shall make a non-refundable payment of US$75,000.00 to Tara, coinciding
with the signing of this Agreement (the payment will be refundable by Tara Gold
if the conditions set forth in this Section are not satisfied by Tara by August
1, 2006);


b) Raven shall make a payment of US$225,000.00 to Tara by August 1, 2006;


c) Raven shall make a payment of $300,000 to Tara by November 1, 2006


d) Raven shall issue and deliver to Tara 250,000 shares of restricted common
stock of Raven.


Upon execution of this Agreement and as a condition to the funding set forth
above, Tara agrees to:
 
 
1

--------------------------------------------------------------------------------


 
 
a) Make available to Raven a certified copy of title or other appropriate
evidence under Mexican Law of an exclusive, perpetual exploration, exploitation,
development, mineral, mining and excavation rights for the Las Minitas Groupings
as soon as one is received but in any case not later then August 1, 2006.


b) Provide a legal opinion of Mexican counsel as to the title, rights and
privileges assigned to Raven in accordance with this Agreement and under the
Declaration in form and substance satisfactory to Raven and its counsel.



 
2.
Raven agrees to make all property payments outlined in “Schedule A” and any
other payments or taxes mutually deemed necessary to maintain the properties and
to keep in good standing the Declaration with respect to the Las Minitas
Groupings and continue to make these payments as long as the Joint Venture
outlined in this agreement is in effect. Payments will be escrowed for payment
at least 14 days before payment is due.




 
3.
Raven will make an additional payment of US $100,000.00 on every anniversary
date of this Agreement to maintain its interests in the Declaration, and to keep
the Joint Venture in good standing in accordance with the terms of the
Declaration.




 
4.
Raven may increase its interest in rights, privileges and licenses set forth in
the Declaration with respect to the Las Minitas Groupings to 35% thereby
reducing Tara’s interest in the Las Minitas Groupings to 65%, after the
following conditions have been met:




 
a.
Raven spends an additional US$2 million on exploration and development of the
Las Minitas Groupings within 18 months of the date of execution of this
agreement. Tara Gold agrees that Raven will be the operator overseeing the
additional US$2 million expenditure; however, Tara may have it representatives
on location at any and all times to observe all operations, and may audit
expenditures as necessary.




 
b.
Once Raven has notified Tara in writing, along with supporting documents, that
it has spent US$2 million in exploration and development of the Las Minitas
Groupings, Tara and Raven agree to enter into a standard joint venture agreement
by which it will have a 35% working interest in the Las Minitas Groupings and
American Tara Gold will own a 65% interest. At this point, Raven is to be
appointed operator of the joint venture and will remain the operator as long as
it maintains its 40% participation in the joint venture by paying its
proportionate share of expenses and property payments or decides to withdraw
from such responsibility; and




 
c.
Raven will issue and deliver to Tara an additional 250,000 Rule 144 shares of
restricted common stock.




 
5.
A standard dilution clause will apply in case one of the partners decides not to
participate financially for its proportionate share in any exploration or
development program submitted by the operator. Should the operator decide not to
present any exploration or development programs, the other party can present one
and become the operator.

 
 
2

--------------------------------------------------------------------------------



 

   
As a basis for the dilution clause, each party will be deemed to have invested
the following amount of money in the Las Minitas Groupings:




 
1.
Raven: US$2,600,000 (representing its 35% interest); and

 
2.
Tara Gold US$4,828,571 (representing its 65% interest).



Once a participant has been diluted to a 10% interest, this interest will
automatically convert into a 3% N.S.R. and the joint venture agreement will
become null and void. At any time, the 3% NSR can be reduced to 1% by any
partner in exchange for a US$5,000,000 payment;



 
6.
Each Raven and Tara, as long as their original participation is maintained, will
have one vote each in the decisions of the joint venture management committee.
An arbitration clause will be included in case of disagreement;




 
7.
It is also agreed that Raven has an option to increase its rights, title,
privileges and interest in the Las Minitas Groupings to 55% thereby reducing
Tara’s interest in the Las Minitas Groupings to 45%, on the following
conditions:




 
a.
Raven spends an additional US$2 million over and above the US$2.0 million
expenditures outlined in 4(a) above on exploration and development of the Las
Minitas Groupings within 30 months of the execution date this agreement. Tara
agrees that Raven will remain as operator overseeing the US$2 million
expenditure; however, Tara may have it representatives on location at any and
all times to observe all operations, and may audit expenditures by Raven as
necessary;




 
b.
Raven issues to Tara an additional 250,000 Rule 144 shares of restricted common
stock; and




 
c.
Raven agrees that after it has earned its 55%, Tara will receive 90 days, from
the date of approval of any exploration budget, to pay its proportionate share
of actual expenditures.



The dilution clause in term paragraph 5 hereto will be revised upon Raven
increasing its interests to 55%, and as a basis for the dilution clause, each
party will be deemed to have invested the following amount of money in the Las
Minitas Groupings:



1
Raven: US$4,600,000 (representing its 55% interest); and

  2  Tara Gold US$3,763,636 (representing its 45% interest).




 
8.
Subject to any disclosure requirements as promulgated by the Securities and
Exchange Commission, the parties agree to consult each other and agree on joint
news releases in the event of any public disclosure. Furthermore, all news
releases shall be jointly reviewed and released with the following format
included at the beginning of each news release: “CHICAGO, “Appropriate Date”
(MARKETWIRE) - (Other OTC: TRGD.PK) Tara Gold Resources Corp. and Raven Gold
Corp (“ABCI.PK”) Raven Resources is pleased to announce... This text may be
revised by Tara at any time.

 
 
3

--------------------------------------------------------------------------------



 

 
9.
Should Raven decide not to pursue exploration efforts, then Raven will cease to
be the operator. In such a case, Raven will continue to hold its earned
interests only as long as it completes all property payments and maintains the
Las Minitas Groupings in good standing, as outlined in paragraph 2 above. In
such case, all portions of this agreement shall remain in effect and binding on
each party;




 
10.
Either party in the joint venture shall have first right of refusal on the sale
of any portion of the other’s interest in the Las Minitas Groupings to a third
party for 30 days from the date of notification.




 
11.
All commodity sales, derived from this property, will be done at broader market
values, the spot price, at the time of the sale of any such commodity. The
property, or the underlying commodities, cannot be used as collateral, liens or
in any transaction without prior approval of both parties.



The parties will diligently and in good faith negotiate a definitive joint
venture agreement (the “Definitive Joint Venture Agreement”) incorporating the
principal terms of the contemplated transaction as set forth herein and, in
addition, such other terms and provisions of a more detailed nature as the
parties may agree upon.


In the Definitive Joint Venture Agreement, each of Tara and Raven will make such
representations and warranties are customary in transactions of this nature. All
representations and warranties will survive the closing of the transactions
contemplated herein and any and all investigations at any time made by or on
behalf of the parties.


This letter of intent is intended to be non-binding letter of intent regarding
the contemplated transactions. The parties agree to negotiate the Definitive
Joint Venture Agreement generally consistent with the terms of this Letter of
Intent on or before the day which is fourteen days from the date set forth in
page 1 of this Letter of Intent, but intend that the rights and obligations
between them shall be as set forth herein until such time as the Definitive
Joint Venture Agreement is signed and delivered by all of the parties. Upon such
event, the parties respective legal rights and obligations will then be only
those set forth in the Definitive Joint Venture Agreement.



4

--------------------------------------------------------------------------------



Please indicate your concurrence with the foregoing by affixing your signature
below, and thereafter transmitting such executed copy in the manner heretofore
described.




DATED this June 1, 2005


Per:  /s/ Gary Haukeland

--------------------------------------------------------------------------------

President
Raven Gold Corp.
16403-87th Street
Osoyoos, B.C. Canada
V0H 1V2
 
DATED this June 1, 2005
DATED this June 1, 2005
Per: /s/ Francis R. Biscan Jr. 

--------------------------------------------------------------------------------

Francis R. Biscan Jr.
Per: /s/

--------------------------------------------------------------------------------

Ramiro Trevizo Ledesma
President & CEO
Tara Gold Resources Corp.     
President
Amermin S.A. De C.V


 

5

--------------------------------------------------------------------------------



Schedule A
 
 
 


Date of Payment
   
Payment Amount (U.S.$
)
June 27, 2006
 
$
175,000.00
 
December 27, 2006
 
$
300,000.00
 
June 27, 2007
 
$
300,000.00
 
October 27, 2007
 
$
300,000.00
 
February 27, 2008
 
$
300,000.00
 
June 27, 2008
 
$
300,000.00
 
October 27, 2008
 
$
300,000.00
 
February 27, 2009
 
$
300,000.00
 
June 27, 2009
 
$
300,000.00
 
November 27, 2009
 
$
600,000.00
 
April 27, 2010
 
$
600,000.00
 
September 27, 2010
 
$
700,000.00
 
February, 27, 2011
 
$
700,000.00
 
June 27, 2011
 
$
800,000.00
                     
Total Property Payments
 
$
5,975,000.00
 



6

--------------------------------------------------------------------------------



Schedule B


List of Las Minitas Grouping Concessions




a)
Name of Concession:
Aurifero Fraction I
 
    Type:
    Exploration
 
    Title:
    220198
 
    Area:
    30.6687 Hectares
 
    Municipality & State:
    Quiriego, Sonora.
 
    In effect as of:
    24th June 2003.
     
b)
Name of Concession
Aurifero Fraction II
 
    Type:
    Exploration
 
    Title:
    220199
 
    Area:
    13.5433 Hectares
 
    Municipality & State:
    Quiriego, Sonora.
 
    In effect as of:
    24th June 2003.
     
c)
Name of Concession
Aurifero II Fract. 1.
 
    Type:
    Exploration
 
    Title:
    220431
 
    Area:
    23.0185 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    25th July 2003.
     
d)
Name of Concession
Aurifero II Fract. 2.
 
    Type:
    Exploration
 
    Title:
    220432
 
    Area:
    15.3676 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    25th July 2003.
     
e)
Name of Concession:
Aurifero II Fract. 3.
 
    Type:
    Exploration
 
    Title:
    220433
 
    Area:
    6.7019 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    25th July 2003.
     
f)
Name of Concession:
Aurifero III
 
    Type:
    Exploration
 
    Title:
    221798
 
    Area:
    8.8985 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    26th March 2004.

 
 
 
7

--------------------------------------------------------------------------------


 
 

     
g)
Name of Concession:
Aurifero IV Fraction I
 
    Type:
    Exploration
 
    Title:
    222440
 
    Area:
    188.7461 Hectares
 
    Municipality & State:
    Quiriego & Alamos, Sonora.
 
    In effect as of:
    9th July 2004.
     
h)
Name of Concession:
Aurifero IV Fraction II
 
    Type:
    Exploration
 
    Title:
    222441
 
    Area:
    10.4440 Hectares
 
    Municipality & State:
    Quiriego & Alamos, Sonora.
 
    In effect as of:
    9th July 2004.
     
i)
Name of Concession:
Aurifero IV Fraction III
 
    Type:
    Exploration
 
    Title:
    222442
 
    Area:
    5.1449 Hectares
 
    Municipality & State:
    Quiriego & Alamos, Sonora.
 
    In effect as of:
    9th July 2004.
     
j)
Name of Concession:
Minitas Sur Fraction I
 
    Type:
    Exploration
 
    Title:
    222368
 
    Area:
    177.0547 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    30th June 2004.

 
 
8

--------------------------------------------------------------------------------


 

     
k)
Name of Concession:
Minitas Sur Fraction II
 
    Type:
    Exploration
 
    Title:
    222369
 
    Area:
    10.0203 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    30th June 2004.
     
l)
Name of Concession:
Minitas Sur Fraction III
 
    Type:
    Exploration
 
    Title:
    222370
 
    Area:
    0.1309 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    30th June 2004.
     
m)
Name of Concession:
Minitas Norte
 
    Type:
    Exploration
 
    Title:
    222371
 
    Area:
    103.7324 Hectares
 
    Municipality & State:
    Quiriego, Sonora.
 
    In effect as of:
    30th June 2004.
     
n)
Name of Concession:
El Triunfo
 
    Type:
    Exploration
 
    Title:
    224067
 
    Area:
    4.9578 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    29th March 2005.
     
o)
Name of Concession:
El Triunfo II
 
    Type:
    Exploration
 
    Title:
    224066
 
    Area:
    14.0949 Hectares
 
    Municipality & State:
    Quiriego, Sonora.
 
    In effect as of:
    29th March 2005.
     
p)
Name of Concession
Socorro
 
    Type:
    Exploration
 
    Title:
    213319
 
    Area:
    76.0000 Hectares
 
    Municipality & State:
    Quiriego, Sonora.
 
    In effect as of:
    20th April 2001.
     
q)
Name of Concession:
Socorro Dos
 
    Type:
    Exploration
 
    Title:
    223356
 
    Area:
    45.3485 Hectares
 
    Municipality & State:
    Quiriego, Sonora.
 
    In effect as of:
    3rd December 2004.
     
r)
Name of Concession:
Zorra Negra
 
    Type:
    Exploration
 
    Title:
    217897
 
    Area:
    0.2057 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    18th September 2002.

 
 
9

--------------------------------------------------------------------------------


 
 

     
s)
Name of Concession:
Lorito
 
    Type:
    Exploration
 
    Title:
    189677
 
    Area:
    6.0000 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    6th December 1990.
     
t)
Name of Concession:
Dios Mediante
 
    Type:
    Exploration
 
    Title:
    164014
 
    Area:
    15.8617 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    19th April 1977.
     
u)
Name of Concession:
Josefa
 
    Type:
    Exploration
 
    Title:
    201032
 
    Area:
    60.7966 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    31th October 1994.
 
 
 
v)
Name of Concession:
El Negro
 
    Type:
    Exploration
 
    Title:
    152864
 
    Area:
    9.0000 Hectares
 
    Municipality & State:
    Quiriego, Sonora.
 
    In effect as of:
    29th April 1970.
     
w)
Name of Concession:
San Joaquin
 
    Type:
    Exploration
 
    Title:
    210155
 
    Area:
    0.8579 Hectares
 
    Municipality & State:
    Alamos, Sonora.
 
    In effect as of:
    10th September 1999.
           

 
 
 
10